Citation Nr: 0804144	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-01 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for heart disease, to 
include as secondary to asthma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had 20 years of active service concluding with 
his retirement in August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This matter was previously before the Board in 
August 2006, when it was remanded for additional development 
of the record.

In June 2006, the veteran was afforded a Board hearing at the 
RO.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  Chronic heart disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is the veteran's current chronic heart disability 
otherwise related to such service.

2.  The veteran's current chronic heart disability is not 
caused or aggravated by service-connected disability, 
including asthma.


CONCLUSION OF LAW

Chronic heart disability was not incurred in or aggravated by 
the veteran's active duty service; neither has chronic heart 
disease been caused or aggravated by any service-connected 
disability, including asthma.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated April 2002, and again 
in a September 2006 letter.  Moreover, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the April 2002 letter was sent 
to the appellant prior to the RO's November 2002 rating 
decision on appeal.  The September 2006 letter was sent prior 
to the most recent readjudication of the appeal in connection 
with the issuance of the August 2007 supplemental statement 
of the case.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the April 2002 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with letters in March 2006 and 
April 2006 which directly explained how VA determines 
disability ratings and effective dates, and this notice was 
repeated in a September 2006 VCAA notice letter.  The notice 
was provided to the appellant prior to the most recent RO 
readjudication of this case and issuance of a supplemental 
statement of the case in August 2007.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  The veteran 
has been afforded VA examinations, most recently in October 
2006, to evaluate the nature and etiology of any current 
heart disease.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
appeal.



Analysis

This case involves the veteran's claim that his current heart 
disease is causally related to his military service or, 
alternatively, is linked to or aggravated by his service 
connected asthma.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  For veterans who have served 90 days or 
more of active service during a war period or after December 
31, 1946, certain chronic disabilities, such as heart 
disability, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any injury 
or disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

First, the Board has considered the veteran's claim on the 
basis of a theory of direct service connection.  The 
veteran's contentions are discussed in his September 2003 
notice of disagreement, his January 2004 substantive appeal, 
and his June 2006 hearing testimony.  Essentially, the 
veteran describes that during service in the mid-1980's he 
experienced an episode of significant chest pains which he 
believes was linked to, if not the cause of, the currently 
diagnosed damage to his heart and his related heart disease.  
The veteran has explained that he saw a medical care provider 
who treated him for heartburn rather than any heart disease, 
and the veteran's appeal includes the contention that this 
episode was actually a heart attack or myocardial infarction.

The Board has reviewed the evidence in an attempt to identify 
any support for the veteran's claim that a heart disability 
manifested during his active duty service.  In particular, 
the Board has attempted to identify all service medical 
records suggesting any heart disability or otherwise 
documenting clinical assessment of the veteran's heart.  In 
this regard, the Board finds no clinical suggestion of 
treatment or diagnosis for any identified heart disease.  No 
clinical suggestion of any heart disease appears in the 
service medical records.  The Board notes that examination 
reports dated February 1968, June 1972, November 1977, and 
June 1983 all expressly note the veteran's heart to be 
clinically normal with no pertinent abnormalities noted.  In 
the June 1972 examination report, the veteran is shown to 
have responded to a medical history questionnaire denying any 
history of heart trouble.

The Board observes that, on occasion, the veteran was treated 
for illnesses that involved some suggestion of chest 
discomfort.  The most ambiguous or suggestive recorded 
instance is documented in a February 1980 consultation report 
which lists "pains in chest" among the veteran's reported 
symptoms at that time.  However, this record makes it 
unmistakably clear that the symptoms were associated with 
congestion and sore throat and were clearly not attributed to 
any indication of heart disease.  Indeed, the February 1980 
consultation record expressly notes that examination of the 
veteran's chest revealed nothing abnormal, and the veteran 
was provided with treatment featuring Actifed and Robitussen 
for congestion and coughing.  Neither this record, nor any 
other suggestion of chest pain in the veteran's service 
medical records, presents any apparent basis for finding that 
heart disease was manifested during service.

The Board notes that a June 1987 examination report shows 
that the veteran checked the box indicating "Don't Know" in 
response to an inquiry regarding whether he had a history of 
heart trouble.  The Board also notes that associated clinical 
evidence indicates that veteran's chest was examined and 
showed no "cardiopulmonary changes."  No medical evidence 
associated with this report, nor any other report in the 
service medical records, expressly indicates that any medical 
professional identified any heart disease in the veteran 
during his active duty military service.

The Board is sensitive to the veteran's contention, however, 
that he suffered damage to his heart during an in-service 
episode in which his symptoms were not acknowledged by a 
medical professional; that his significant in-service episode 
of heart disease was misdiagnosed as heartburn.  This 
suggests the possibility that the veteran may have suffered 
damage to his heart which was not contemporaneously 
documented in the service medical records.  The veteran is 
competent to testify that he experienced significant chest 
discomfort during an in-service episode and that he was 
treated only for heartburn, however the veteran is not 
competent to diagnostically determine that his heart was 
damaged during the incident.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  With this in mind, the Board's August 
2006 remand ordered a new VA examination with instructions 
for a fresh review of the veteran's service medical records 
to determine whether any current heart disease is likely 
etiologically linked to service.  Significantly, the Board 
notes that the available service medical records include 
multiple electrocardiogram (ECG) printouts, dated from June 
1983, November 1984, and June 1987, which can be reviewed by 
a competent medical professional to determine whether they 
support the veteran's claim.

The veteran underwent the requested VA examination in October 
2006.  The corresponding examination report confirms a 
current diagnosis of heart disease: "Coronary artery disease 
with old inferior wall infarction and right bundle branch 
block."  The report also notes  a diagnosis of "Peripheral 
vascular disease, post femoropopliteal bypass, bilateral."  
Of particular significance, however, is the October 2006 
report's discussion indicating that the veteran's current 
heart disability is demonstrated by "current ECG" and a 
"Cardiac scan ... showed evidence of inferior infarct and 
ischemia."  This shows that the veteran's heart disability 
is of a nature which makes it evident in recent diagnostic 
scan reports, and adds importance to the fact that ECG 
printouts from the veteran's military service are a part of 
the record, available for review to determine if the 
disability was evident during service.  The examiner further 
reports "I reviewed three ECGs from service medical records 
(June 1983, Nov 1984, and June 1987).  I discussed these with 
[a CAVHCS cardiologist].  These do not show any evidence of 
myocardial infarction."  This evidence weighs heavily 
against the veteran's claim, as it is a probative competent 
medical interpretation of evidence documenting the veteran's 
heart health through the end of his active duty service.

This evidence strongly suggests that the veteran did not 
suffer from his current heart disability during his military 
service; the evidence suggests that the veteran's heart 
disability began after his separation from service.  The 
October 2006 VA examination report expressly concludes that 
"It is less likely than not that his current cardiac disease 
was manifested during veteran's active duty service or 
otherwise caused by the veteran's service... ."  Thus, the 
October 2006 VA examination report presents competent medical 
evidence weighing probatively against the veteran's claim.

There is no competent medical evidence of record which 
contradicts the October 2006 VA examination report or 
otherwise indicates that the veteran's current heart 
disability is causally linked to the veteran's military 
service.  The Board emphasizes that it finds no reason to 
question the veteran's credibility and the Board finds no 
reason to doubt the veteran's testimony that he experienced 
significant symptoms of chest discomfort during a specific 
episode during service; the Board simply finds that the 
preponderance of the competent medical evidence shows that 
any in-service chest discomfort was not a manifestation of 
the veteran's current heart disability.

The Board notes that a May 2002 VA examination report 
includes an ECG with a note indicating "Inferior infarct, 
age undetermined."  This report does not otherwise suggest 
any finding which indicates that the veteran's heart 
disability is causally linked to the veteran's service, and 
thus does not present support for the veteran's claim in that 
regard.

The Board also notes that the veteran's VA outpatient 
treatment records contain numerous references to the 
veteran's heart disability.  Significantly, however, none of 
these records provides any probative indication that the 
veteran suffered a heart attack during his military service 
or that his heart disability is otherwise etiologically 
linked to his military service.  The earliest medical record 
clearly referencing the veteran's heart disability is a March 
2001 VA outpatient treatment report.  The Board acknowledges 
that the text includes a statement in the "History" section 
of the report that "Patient has a history of myocardial 
infarction around 1986."  However, this text is clearly a 
recitation of the veteran's own reported medical history and 
not a clinical determination of the chronology of the onset 
of heart disability; there is no medical basis or 
documentation cited to substantiate this note.  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet.App. 406, 409 
(1995). 

There is no contemporaneous evidence to demonstrate any heart 
disability during service or for many years following 
separation from service.  The Board acknowledges that the 
March 2001 VA report's "History" makes reference to "a 
nuclear study done in 1997 that shows he had an inferior wall 
[myocardial infarction] in the past without evidence of 
ischemia at that time."  Even accounting for such evidence 
of heart disability from 1997, this still leaves a period of 
approximately 10 years without evidence of diagnosis of a 
heart disability following the separation from military 
service.  This lengthy period without contemporaneous 
evidence of complaint or treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The Board has also considered whether the veteran's current 
heart disability may be service connected on a secondary 
basis, as caused or aggravated by the veteran's service-
connected asthma.  In this regard, briefly, the Board notes 
that its review of the available medical evidence reveals no 
suggestion that the veteran's heart disability is 
etiologically related to the veteran's asthma.  Moreover, 
there is no suggestion in the available medical evidence that 
the asthma clinically aggravates the severity of the heart 
disability.  Most significantly, the October 2006 VA 
examination report contains the examining physician's 
conclusion, informed by review of the medical evidence of 
record, that "It is less likely as not that his cardiac 
disease is caused or aggravated due to service connected 
asthma."  As this competent medical conclusion reflects 
review of the claims folder and personal examination of the 
veteran, this constitutes probative evidence weighing 
significantly against the veteran's claim of service 
connection for the heart disability secondary to asthma.  As 
the October 2006 report's conclusion is uncontradicted by any 
other competent medical evidence of record, the evidence is 
essentially decisive on this aspect of the appeal.

The Board recognizes that the veteran's appeal contends that 
his asthma aggravates the severity of his heart disability.  
While the veteran as a lay person is competent to provide 
evidence regarding symptomatology, he is not competent to 
provide evidence the medical relationship between his asthma 
and his heart disability.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The Board must rely upon competent 
medical evidence to determine the medical relationship 
between two different diseases or disabilities.

The Board is thus presented with an evidentiary record which 
persuasively weighs against service connection for the 
veteran's heart disability.  Because the competent evidence 
shows no causal link between the veteran's heart disability 
and the veteran's service, because of the length of time 
following service prior to any medical evidence of chronic 
heart disability, and because of the competent evidence shows 
no link between the veteran's heart disability and his 
service-connected asthma, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for his heart 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


